Citation Nr: 0518330	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  01-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  He died in February 2001.  The appellant is 
the veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran died in February 2001, at the age of 80; the 
immediate cause of death was end stage respiratory failure, 
which was due to metastatic carcinoma of the colon. 

3.  At the time of the veteran's death, service connection 
was in effect for malaria, which had been assigned a 
noncompensable disability evaluation since July 1950.  

4.  Service-connected malaria was neither the principal nor a 
contributory cause of the veteran's death.  

5.  The veteran's metastatic carcinoma of the colon began 
several decades after his active service ended and was not 
the result of any disease or injury he had in service.
6.  There is no evidence that the veteran was exposed to 
ionizing radiation during his military service.

7. There is no competent evidence of a causal connection 
between the veteran's end stage respiratory failure or 
metastatic carcinoma of the colon and claimed ionizing 
radiation exposure or his active military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The appellant filed her 
original claim for service connection for the cause of the 
veteran's death in April 2001 and the RO's initial 
unfavorable decision was issued in May 2001, after the 
enactment of the VCAA.  However, the appellant was not 
notified of the provisions of the VCAA until after the 
issuance of the initial unfavorable decision.  In Pelegrini 
II, the Court clarified that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in September 2004, the appellant's 
claim was readjudicated and a supplemental statement of the 
case was provided to her in February 2005, such that she had 
the opportunity to respond to the remedial VCAA notice.

In order to comply with the aforementioned VCAA requirements, 
the following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the appellant in 
September 2004 informed her that, in order to support her 
claim for dependency and indemnity compensation benefits, the 
evidence must show that the veteran died while on active duty 
or the veteran died from a service-connected injury or 
disease.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
September 2004 letter informed the appellant that VA would 
make reasonable efforts to obtain the evidence necessary to 
support her claim, to include medical records, employment 
records, and records from other Federal agencies.  The 
appellant was further notified that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA Medical 
Centers, and the Social Security Administration.  The 
appellant was also advised that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency, to include records from state or local governments, 
private doctors and hospitals, and current or former 
employers.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The September 2004 letter notified the appellant 
that, if she identified any outstanding medical records, VA 
would seek to obtain them, to include private records if she 
submitted an Authorization and Consent to Release Information 
form.  The letter further advised her to inform VA of any 
additional information or evidence that she would like VA to 
obtain.  The appellant was also informed that she must 
provide adequate identifying information for requested 
records and was responsible for ensuring that VA receives any 
evidence not in the possession of a federal department or 
agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The September 2004 letter advised the 
appellant that if she had any additional relevant information 
or evidence in her possession, to send it to VA.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  

The Board further observes that the veteran's service 
personnel records are not contained in the claims file.  In 
June 1996, a document from the National Personnel Records 
Center (NPRC) reflects that there were no personnel records 
on file for the veteran.  A notation indicated that no record 
was located and, if such was on file on July 12, 1973, it may 
have been destroyed in a fire.  In this case, the Board's 
presumption that the veteran's personnel records are 
unavailable requires a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the appellant's claim.

Factual Background

According to his Record and Report of Honorable Discharge, 
the veteran serviced from February 10, 1942, to December 28, 
1945, in the United States Army.  He was the recipient of the 
Asiatic Pacific Theater Ribbon with one Bronze Star and the 
World War II Victory Medal.  His military occupation was 
medical aidman and, in regard to battles and campaigns, he 
was in New Guinea.  The veteran had two years, 11 months, and 
15 days of foreign service.  There is no indication that he 
served in Japan.

Service medical records reflect that in November 1944, the 
veteran was admitted to the 132 General Hospital.  He 
reported symptoms of general malaise, moderate non-productive 
cough, runny nose, and mild headache.  It was noted that the 
veteran had been in the Southwest Pacific Area for 24 months 
with no history of malaria, dengue, or typhus.  Upon physical 
examination, he was moderately ill.  The veteran was 
congested and pharynx was injected.  The lungs were clear to 
percussion and auscultation.  A malaria smear revealed that 
no malaria parasites were found.  It was noted that such was 
unsatisfactory for successful reading.  The impression was 
nasopharyngitis, catarrnal, acute.  The veteran remained 
hospitalized for approximately eight days before being 
discharged to duty.  He had no additional diagnoses.  It was 
noted that the veteran had recovered upon completion of case.  
The veteran's December 1945 separation examination reflects 
that the veteran had malaria in January 1945 while he was on 
the Philippine Island.  He was treated at the 132 General 
Hospital.  It was noted that such had been incurred while in 
military service.  Upon physical examination, the veteran was 
completely normal.  

Records from the Office of the Surgeon General, Department of 
the Army, reflect that the veteran was hospitalized in 
November 1944 in the Southwest Pacific for nasopharyngitis, 
acute.  Such records also show that the veteran was 
hospitalized in January 1945 in the Southwest Pacific for 
malaria, malariae (quartan).  

A May 1947 letter from Dr. C. reflects that the veteran 
currently had malaria.  

A June 1947 rating decision granted service connection for 
malaria pursuant to Diagnostic Code 6304.  Such was evaluated 
as noncompensably disabling from May 7, 1947, to May 18, 
1947, and 10 percent disabling beginning May 18, 1947.  
Thereafter, in July 1947, a rating decision increased the 
veteran's disability rating, to 30 percent, beginning July 
14, 1947.  

In a May 1948 rating decision, it was noted that there was no 
evidence of malaria within the prior year and, therefore, the 
veteran was assigned a noncompensable rating for such 
disability beginning July 20, 1948.  

A May 1948 statement from Dr. C. shows that the veteran had 
two attacks of malaria in 1948.  Based on such statement, a 
June 1948 rating decision restored the veteran's 30 percent 
rating effective July 20, 1948.  Such noted that the 
veteran's last malaria attack was April 14, 1948.

In an April 1949 rating decision, it was noted that there was 
no evidence of a recurrent attack of malaria contained in the 
file.  As such, the veteran was assigned a noncompensable 
evaluation as of June 19, 1949.  Thereafter, Dr. C. submitted 
a May 1949 statement indicating that the veteran had recently 
been treated for recurrent malaria.  A rating decision issued 
in May 1949 assigned a 10 percent evaluation, effective June 
19, 1949, for recurrent malaria.

A May 1950 rating decision found that the evidence of record 
failed to show that there had been a recurrent attack of 
malaria within the last year.  As such, a noncompensable 
rating was assigned for malaria, effective July 5, 1950.  A 
July 1950 statement from Dr. C. reflects diagnoses of 
rheumatoid arthritis, malarial poisoning, broken nervous 
system, and crippled heart.  Dr. C. stated that the veteran 
was enfeebled from hard military service and malaria.  In 
such statement, Dr. C. related that the veteran was drafted 
in Salyersville, Kentucky.  He was sent to Fort Thomas, 
Kentucky, for five days, then to Camp Robinson, Arkansas for 
six months.  Thereafter, the veteran was sent to Australia 
for six weeks and then to New Guinea for three years.  It was 
noted that the veteran saw active service at Fort Moresby, 
about Luxon, and the Philippines Island.  The veteran was 
discharged at Fort Knox, Kentucky after approximately three 
years of service.  It was noted that the veteran worked as a 
hospital orderly for 18 months, most of the time with the 171 
Station Hospital in New Guinea, caring for the sick and 
wounded.

Thereafter, a July 1950 rating decision observed that malaria 
had never been verified other than by statements made by Dr. 
C., the veteran's physician.  Based upon a lack of evidence 
indicating a recurrent attack of malaria, a compensable 
rating for malaria was denied.  The veteran's noncompensable 
evaluation was continued, effective July 5, 1950.  

An October 1965 VA examination noted the veteran's history 
with regard to malaria, but the examiner found no residuals 
of malaria on examination.  An April 1970 VA examination also 
noted the veteran's medical history, but again, found no 
residuals of malaria on examination.

Records from the Fisher-Titus Medical Center reflect a 
February 1990 notation that the veteran had malaria while 
serving in New Guinea during World War II.  

A June 1991 rating decision denied an increased evaluation 
for malaria.  Such noted that the medical reports of record 
were negative for findings related to recurrent malaria.  
Therefore, the veteran's claim was denied and the 
noncompensable rating for malaria was continued.  Thereafter, 
the veteran appealed the denial to the Board.

A December 1992 VA examination reflects that the veteran had 
a history of malaria.  He related that he contracted malaria 
while in the Philippines in 1944 and was treated with unknown 
medications.  He further stated that he had a variety of 
relapses of malaria from 1944 to 1947.  Such had been 
characterized by weakness.  The veteran indicated that the 
malaria was currently in his brain and active.

Upon physical examination, there was currently no clinical 
evidence of renal impairment or anemia.  It was noted that 
the veteran had a short-term memory deficit, but was 
otherwise alert, oriented, and cooperative with a normal 
mental status examination.  Neurologic, musculoskeletal, and 
skin examinations were normal.  The cardiac examination was 
unremarkable.  A malaria smear was negative.  The examiner 
diagnosed severe chronic obstructive pulmonary disease (COPD) 
secondary to tobaccosim and history of malaria, remote.  

A July 1993 record from Fisher-Titus Medical Center shows 
that the veteran had rectal carcinoma.  He had lost weight 
over the prior three months with daily bowel movements and 
frequent flatus and bleeding with every bowel movement.  The 
veteran also had bladder difficulties, as he was unable to 
void for a day or two at a time and then voided a large 
amount the next couple of days.  The impressions were severe 
obstructive lung disease with both emphysema and chronic 
bronchitis component, adenocarcinoma of the rectum, and iron 
deficiency anemia.  A barium enema showed carcinoma of the 
rectum with a large polyp in the proximal rectum.

An October 1993 Board decision denied entitlement to a 
compensable rating for service-connected malaria.  The Board 
found that the veteran's malaria was not currently 
symptomatic or productive of any disability and, as such, a 
compensable rating was not warranted.  Specifically, the 
Board noted that, upon review of the record, there was no 
clinical or laboratory evidence that would suggest that the 
veteran had a relapse of malaria in recent years.  It was 
apparent that the disorder had been quiescent for decades.  
Therefore, the Board denied entitlement to a compensable 
evaluation for malaria.

A January 1995 rating decision denied a compensable rating 
for malaria as there was no blood test evidence that the 
condition was active within the last year and there was no 
medical evidence of moderate residual disability.

A March 1995 VA examination shows that the veteran reported a 
history of malaria dating to 1942 when he was active duty for 
the United States Army in the Philippines.  He related that 
he was treated with unknown medications and was hospitalized 
for 27 days.  The veteran stated that he had a variety of 
relapses of malaria between 1944 and 1947, which were 
characterized as being related to weakness.  He reported that 
he had no other specific problems related to malaria since 
that time.  At the time of the examination, the veteran 
indicated that he had stomach problems, recurrent headache, 
and recurrent ecchymosis to the lower extremity related to 
malaria.  He also stated that the malaria was currently in 
his brain and active.

The veteran had a history of colon cancer and was status-post 
three separate surgeries.  In October 1993, he was status-
post colectomy.  He related that he did not have metastatic 
disease, but was uncertain what stage malignancy he had.  The 
veteran complained of stomach problems characterized as 
recurrent abdominal pain with vomiting and occasional 
hematemesis.  He also related occasional hematochezia and 
melena.  Prior to his colectomy, the veteran had intermittent 
diarrhea alternating with constipation.  

Physical examination reflected positive bowel sounds and a 
colostomy was present.  There was no organomegaly.  There was 
no clinical evidence of renal impairment or anemia.  The 
veteran had a short-term memory deficit and was, at times 
during the examination, disoriented.  Neurologic examination 
revealed poor short-term memory and conductive hearing loss, 
but was otherwise unremarkable.  The musculoskeletal 
examination was normal.  Capillary fragility with an 
ecchymosis to the left elbow was noted.  Cardiac examination 
was unremarkable.  A thick smear for malaria was negative.  

The impression was severe COPD secondary to chronic 
tobaccoism; carcinoma of the colon, status-post subtotal 
colectomy (by history), stage of malignancy and extent of 
disease unknown; organic brain syndrome; and history of 
malaria, remote.  The examiner noted that, at the present 
time, there was no evidence of active or chronic malaria and 
there was no clinical sequela to indicate ongoing malaria 
infestion.  

A June 1995 rating decision denied a compensable rating for 
service-connected malaria based on the March 1995 VA 
examination.

In December 1995, the veteran submitted, as relevant, a claim 
of entitlement to service connection for colon cancer and 
respiratory problems.  He argued that such disabilities were 
caused by his radiation exposure during his military service 
in World War II.  

An August 1996 rating decision denied service connection for 
respiratory problems and colon cancer as due to exposure to 
ionizing radiation.  The RO found that the veteran's 
diagnosed respiratory problem, namely COPD, was not among the 
conditions that were presumptively associated with exposure 
to ionizing radiation.  Regarding the veteran's claim of 
entitlement to service connection for colon cancer, the RO 
indicated that, while colon cancer is a condition for which 
presumptive service connection may be granted, service 
connection was denied because the condition was not shown in 
service and the evidence did not show exposure to ionizing 
radiation during service.  The RO acknowledged the veteran's 
report of having handled bodies and been in Nagasaki.  His 
service record did not confirm that he was in Nagasaki and 
personnel records had been destroyed in a fire.  The RO cited 
to Dr. C.'s July 1950 report indicating where the veteran 
served while he was in the Army and found that since it was 
consistent with the available military records and reflected 
more contemporaneous recollections of the veteran than his 
more recent statement claiming to have been in Nagasaki.  As 
such, in the absence of evidence confirming in-service 
exposure to ionizing radiation, service connection for colon 
cancer on a presumptive basis was denied.

In January 1998, the veteran claimed entitlement to service 
connection for severe obstructive lung disease with both 
emphysema and chronic bronchitis components based on 
addiction to cigarettes, which began during his military 
service.  

A statement dated February 1998 from Dr. H. indicates that 
the veteran had been seen in his office since January 1990.  
The veteran had been treated for COPD, rectal carcinoma, and 
chronic eczematous dermatitis of the shins.  Dr. H. indicated 
that, in October 1993, the veteran underwent abdominal 
perineal resection for rectal carcinoma and had done well 
since that time.  

In a November 1998 rating decision, the Ro denied service 
connection for COPD and rectal cancer due to tobacco use in 
service; service connection for nicotine dependence that 
began during military service; and service connection for 
COPD and rectal cancer secondary to nicotine dependence that 
began during military service.  The RO found that the 
evidence did not support a finding that the amount of smoking 
or tobacco use by the veteran while on active duty was a 
direct cause in the development of the veteran's current 
disability.  There was also no medical evidence of record 
linking the veteran's COPD and/or rectal cancer to in-service 
tobacco use.  

A May 2000 record from Fisher-Titus Medical Center show that 
the veteran was admitted as he was unable to keep down any 
solids or liquids for the prior seven days.  He was also 
weak, his legs were black, and he had a sore on one of his 
ankles.  The admitting diagnoses were severe dehydration with 
resulting metabolic acidosis and hyperkalemia, chronic 
respiratory insufficiency due to COPD, left venous stasis 
ulcer, positive hematemesis that would more likely be stress 
gastritis, and remote history of colon carcinoma status-post 
colostomy with resulting ventral hernia.

A July 2000 record from MedCentral Health System reflects an 
impression of respiratory failure; carcinoma of the colon 
with colostomy; G-tube and J-tube placement; respiratory 
failure and tracheostomy; and severe COPD.  Records from the 
Fisher-Titus Medical Center reflect that the veteran had 
diagnoses of exacerbation of COPD, dehydration, 
hyperlipidemia, history of rectal carcinoma, arteriosclerotic 
heart disease, status-post myocardial infarction, recurrent 
aspiration pneumonia with mucous plugging and atelectasis, 
venous stasis ulcers of the lower extremities, hyperkalemia, 
chronic renal insufficiency, thrombocytopenia, elevated liver 
function test likely secondary to passive congestion of the 
liver, and anemia of chronic disease.  Thereafter, the 
veteran was transferred to the St. Vincent Mercy Medical 
Center Intensive Care Unit for aspiration pneumonia secondary 
to coffee-grounds emesis.  His discharge diagnoses were 
severe COPD, aspiration pneumonia, and gastrostomy tube and 
jejunostomy tube placement with reversal of colostomy.  At 
the time of admission, the records reflect that the veteran's 
past medical history was significant for diabetes mellitus, 
acute respiratory failure, anemia, COPD, malnutrition, 
coronary artery disease, hypotension, and large bowel 
carcinoma.  Upon discharge, the veteran was stable and 
improving.  

Thereafter, also in July 2000, the veteran was transferred to 
Mansfield Memorial Home.  It was noted that the veteran had 
severe COPD and history of colon cancer and colostomy for 
about seven years.  The impression was COPD, respiratory 
failure, carcinoma of the colon, placement of G-tube and J-
tube, emesis, and possible aspiration as well as 
gastrointestinal bleed.

Records from SCCI Hospital reflect September 2000 admitting 
diagnoses of left lower lobe pneumonia; left-sided pleural 
effusion; respiratory failure; malnutrition; COPD; carcinoma 
of the colon, status-post colostomy; and gastrostomy feeding 
tube and jejunostomy feeding tube in place.  A November 2000 
record shows an impression of paroxysmal dysnea, hypoxemia, 
and hyeprcapnia.

Records from Integrated Health Services reveal that the 
veteran was initially treated on December 7, 2000, and had 
respiratory failure, COPD, history of colon carcinoma with 
colostomy, recurrent pneumonia, hyperlipidemia, poor 
nutrition with J-tube, and past history of methicillin-
resistant staphylococcus aureus pneumonia.  On December 8, 
2000, the veteran had coffee ground emesis.  It was noted 
that the veteran also had end-stage COPD, respiratory 
failure, and anxiety.  On January 4, 2001, the assessment 
included poor nutrition/anemia, respiratory failure/COPD, and 
anxiety.  On February 1, 2001, it was noted that the veteran 
was ventilator-dependent.  On February 22, 2001, it was noted 
that the veteran had multiple medical problems, to include 
end-stage respiratory failure, metastatic colon cancer, 
malnutrition, chronic anemia, recurrent tracheobronchitis, 
etc.  He had made a trip to an emergency room in Norwalk 
because of some malfunctioning of the tracheostomy balloon.  
Such was replaced and the veteran was currently on full 
support ventilator.  The impression was very poor condition 
with multiple problems.  The veteran died on February [redacted], 
2001, as a result of end stage respiratory failure due to or 
as a consequence of metastatic carcinoma of the colon.  The 
nursing summary indicated that he was admitted on December 6, 
2000, from Mansfield Hospital.  The diagnoses included 
respiratory failure, COPD, left pneumonia, malnutrition, and 
colon cancer.  During his stay, the veteran developed 
pneumonia exacerbation and had a history of aspiration 
status-post vomiting.  The medical summary shows that the 
veteran had diagnoses of left upper lobe pneumonia, left 
pleural effusion, hemoptosis, and adenopathy.  The final 
diagnoses included hemoptosis, respiratory failure with 
ventilator dependence, left pleural effusion, anemia, and 
anxiety.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

As reported on the veteran's death certificate, he died on 
February [redacted], 2001, and the immediate cause of his death was 
end stage respiratory failure, which the veteran had for one 
year, due to or as a consequence of metastatic carcinoma of 
the colon, which he had for five years.  

At the time of his death, the veteran's noncompensable 
evaluation for malaria, pursuant to Diagnostic Code 6304, was 
in effect.  The appellant contends that the veteran's 
service-connected malaria contributed to his death.  
Alternatively, she claims that the veteran was exposed to 
radiation from an atomic bomb while serving in the Pacific 
Theater during World War II, which resulted in his fatal 
colon cancer.  As such, the appellant argues that service 
connection for the veteran's death is warranted.

Based on the evidence of record, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  There is no evidence that the veteran's malaria 
caused or contributed to his death, nor is there evidence 
that the veteran was exposed to radiation during his military 
service.  Moreover, there is no evidence of a relationship 
between end stage respiratory failure or metastatic carcinoma 
of the colon and the veteran's military service.

Regarding malaria, the evidence of record demonstrates that 
the veteran had recurrent malaria within the first five years 
of his service discharge; however, as of July 5, 1950, there 
was no evidence of recurrent malaria attacks.  Moreover, VA 
examinations in October 1965 and April 1970 noted the 
veteran's history of malaria, but found no residuals of 
malaria on examination.  Additionally, malaria smears done in 
December 1992 and March 1995 were negative.  A note to 
Diagnostic Code 6304, pertinent to the rating of malaria, 
reflects that relapses of malaria must be confirmed by the 
presence of malarial parasites in blood smears.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2004).  There is no 
indication that the veteran had active malaria at the time of 
his death.  Moreover, the evidence of record demonstrates 
that the veteran had not had a relapse of malaria since 1950.   
As such, there is no competent evidence demonstrating that 
service-connected malaria was the principal or a contributory 
cause of the veteran's death.  

Regarding the appellant's claim that the veteran's fatal 
colon cancer was a result of in-service radiation exposure, 
the Board observes that there is no evidence of record 
demonstrating that the veteran was exposed to radiation.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.
 
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined, as relevant, as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) includes cancer of the 
colon.  

Under 38 C.F.R. § 3.311(b)(5), if a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 to July 
1946, or other activities as claimed; subsequently developed 
a radiogenic disease, to include colon cancer; within five 
years or more after exposure, the veteran is afforded the 
benefit of the special development procedures in § 3.311(a).  
Under such procedures, dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2) (2004).  In all other claims, 38 C.F.R. § 
3.311(a) requires that a request be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include, but may not be limited to, 
the veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2004).

While colon cancer is recognized as both a disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(d) and 
a potentially "radiogenic disease" under 38 C.F.R. § 3.311, 
the Board finds that service connection is not warranted for 
such disease as there is no evidence that the veteran was 
exposed to radiation during service.  Specifically, the 
record fails to show that the veteran was involved in any 
radiation-risk activity, to include onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, Japan 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  

As noted previously, the Board's presumption that the 
veteran's service personnel records are unavailable requires 
a heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

While the veteran had active military service from August 6, 
1945, to December 28, 1945, there is no evidence that he was 
stationed in Hiroshima or Nagasaki, Japan, during that time 
period.  His Record and Report of Honorable Discharge shows 
that he served in New Guinea.  Such document fails to reflect 
that the veteran served in Japan.  Moreover, in a July 1950 
statement from Dr. C., the veteran had related that his 
foreign service included Australia, New Guinea, Luxon, and 
the Philippines Island.  Such statement was recorded 
approximately less than five years following the veteran's 
military discharge.  As such was relatively contemporaneous 
with the veteran's discharge from active duty and is 
consistent with his Record and Report of Honorable Discharge, 
the Board finds that the evidence of record fails to show 
service in Hiroshima, Japan or Nagasaki, Japan.  In sum, the 
absence of competent evidence establishing that the veteran 
was exposed to ionizing radiation does not require any 
further development of this claim, to include forwarding the 
claim to the Under Secretary for Benefits.  Wandel v. West, 
11 Vet. App. 200 (1998).  Thus, the veteran is also not 
entitled to service-connection pursuant to the provisions 
contained within 38 C.F.R. § 3.311 (2004).

Although service connection for colon cancer is not warranted 
on either a presumptive basis pursuant to 38 C.F.R. § 
3.309(d) (2004) or on the basis of manifestation of a 
radiogenic diseases pursuant to 38 C.F.R. § 3.311 (2004), VA 
must also ascertain whether there is any other basis to 
indicate that the disorder was incurred by any incident of 
military service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  However, there is no medical evidence of record 
demonstrating that colon cancer was otherwise related to the 
veteran's military service.  There is also no evidence 
demonstrating that end stage respiratory failure is related 
to the veteran's military service.  

For the foregoing reasons, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


